DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter "computer readable recording medium". The broadest reasonable interpretation of a claim drawn to a computer readable recording medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
Note that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states “an input layer which includes a two-dimensional matrix of which one element is a unit of data processing”; a data conversion unit configured to, when data including one-dimensional binary codes is input, generate pixels by dividing the one-dimensional binary codes into pixel units, and generate an image using the pixels generated to fit a size of the matrix of the input layer, thus to convert the data. detection unit configured to, when the data is suspicious data, provide the data converted by the data conversion unit to the neural network as an input of the suspicious data, extract and classify features of the malicious code from the suspicious data, which are previously-learned through the neural network, and detect a category of the malicious code included in the suspicious data”. The underlined portions of the claim limitations make the claim unclear/confusing. 
“detection unit configured to, when the data is suspicious data, provide the data converted by the data conversion unit to the neural network as an input of the suspicious data” It’s unclear whether the data and the converted data are the same data. 
Claim 5 is rejected for the same reason above. 
Claim 9 is rejected for the same reason above.
Claim 1 recites the limitation "the data converted" in lines 12.  There is insufficient antecedent basis for this limitation in the claim because the phrase “thus to convert the data” in line 10 doesn’t state whether the data has been converted.
Claim 5 is rejected for the same reason above. 
Claim 9 is rejected for the same reason above.
Clams 2-4, and 6-8 are also rejected for being dependent on rejected claims. 





				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666